United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-60103
                        Conference Calendar



WANDA WILLIAMS,

                                    Plaintiff-Appellant,

versus

PAT H. WATTS, JR., ETC.; ET AL.,

                                    Defendants,

PAT H. WATTS, JR., individually and in Official Capacity
as Chancery Judge in the Sixteenth Chancery Court District,

                                    Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                      USDC No. 1:04-CV-769
                      --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Wanda Williams has appealed the district court’s judgment

dismissing her complaint filed pursuant to 42 U.S.C. § 1983.         In

her complaint, Williams named the following defendants:       Pat H.

Watts, Chancery Judge of Jackson County, Mississippi; Mike Byrd,

Sheriff of Jackson County, Mississippi; Judson Locke, Deputy

Sheriff of Jackson County Sheriff’s Department; and Luther

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-60103
                                 -2-

Kuykendall, Deputy Sheriff of Jackson County Sheriff’s

Department.   Williams is an attorney who filed the instant pro se

§ 1983 complaint as a result of her arrest and sentence for

contempt of court.   The district court dismissed Williams’s

complaint, pursuant to FED. R. CIV. P. 12(b)(6), for failure to

state a claim upon which relief can be granted based upon the

doctrine of absolute judicial immunity.

     Williams contends that the district court erred in holding

that Chancery Judge Watts was entitled to judicial immunity and

in granting his motion to dismiss.   A district court’s ruling on

a Rule 12(b)(6) motion for failure to state a claim is subject to

de novo review.   Scanlan v. Texas A&M University, 343 F.3d 533,

536 (5th Cir. 2003).    Judicial officers are entitled to absolute

immunity from damages in § 1983 actions arising out of all acts

performed in the exercise of their judicial functions.    Krueger

v. Reimer, 66 F.3d 75, 77 (5th Cir. 1995).   However, a judge has

no immunity for actions taken outside of his judicial capacity,

or for actions that are judicial in nature, but occur in complete

absence of all jurisdiction.    Malina v. Gonzales, 994 F.2d 1121,

1124 (5th Cir. 1993).   Williams has failed to show a lack of

immunity.   See id.; Mireles v. Waco, 502 U.S. 9, 12-13 (1991).

Accordingly, the judgment of the district court is AFFIRMED.